Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.  Currently claims 1-16, 27 and 28 are pending, claims 8-14 are withdrawn, and claims 1, 27 and 28 are currently amended. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (CN205755767), herein referred to as Yan in view of Lin ( U.S. Publication 2019/0357444) and in further view of Dayton et al. (U.S. Publication 2008/0173138), herein referred to as Dayton.
Yan discloses an electric lopper comprising: a handle (1), a connecting pole (telescoping rod 3) and a pruning component (8/10) which are connected in a sequence (see fig. 1), wherein the pruning component comprises a casing (machine head 4), a control mechanism (touch switch 9; paragraph [0013]; “When the moving shear blade touches the touch switch in the machine head, the geared motor will run in the reverse direction, driving the moving shear blade to open in the reverse direction, completing a cutting work stroke”) and, connected in sequence, a motive power mechanism (motor 5), a drive mechanism (worm 6/ turbine 7), and a cutter set (fixed and moveable blades 8/10), wherein the motive power mechanism (5) and the drive mechanism (6/7) are disposed in the casing (4), the cutter set (8/10) is disposes at that end of the casing (4) which is remote from the motive power mechanism (5), a switch (2) connected to the motive power mechanism (5) is provided on the handle (1), and the control mechanism (touch switch 9) is connected to the drive mechanism (5); wherein the drive mechanism (6/7) is a worm gear/ worm drive mechanism (worm 6/ turbine 7) or a ball screw drive mechanism; wherein the cutter set comprises an upper cutter(8) and a lower cutter (10), wherein the upper cutter comprises a toothed tail part (gears; paragraph [0010, 0025]).
Yan does not disclose that the upper cutting head is formed from separate parts and coupled together. Attention is further directed to the Lin garden scissors. Lin discloses an upper and lower cutter that are driven by a gear 22 that engages the toothed back end 42 of the active blade 41.   Instead of the toothed end being integral with the active blade, Lin discloses that the two are separate pieces. This allows the toothed portion and the blade portion to be manufactured separately and then combined.  It similarly would have been obvious to one having ordinary skill in the art to have separated the geared portion of the upper cutter of Yan into two combinable pieces such as shown by Lin to allow for easier manufacturing of the parts.  Moreover, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
	The modified device of Yan still does not disclose wherein the pruning component is rotataby coupled to the connecting pole about a first rotational axis oriented perpendicular to an axis of the connecting pole, wherein the upper cutter and the lower cutter are rotatory coupled together about a second rotational axis, and wherein the first rotational axis is perpendicular to the second rotational axis.  Attention is further directed to the Dayton power tool.  Dayton discloses an elongated pole system wherein a power tool is connected at the far end of the pole such that the power tool can be rotated about an axis as demonstrated by arrow and axis 314.  Dayton discloses that may different power tools can be connected at the far end of the pole, and that among them is a pruning blade (fig. 15a-B) where the pruning shear can be rotated with a worm gear against the fixed blade 1512 to prune foliage.  Dayton discloses that the additional rotational axis 314 in combination with the pivotal action of the shearing blades, allows for easier positioning of the shears at various shaft angles (paragraph [0081]).  It would have been obvious to one having ordinary skill in the art to have incorporated a rotational connection between the pole and the upper and lower cutter of Yan as taught by Dayton to provide for increased maneuverability of the cutters when trying to cut hard to reach foliage. 


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable Schofield et al. (U.S. Publication 2011/0258859), herein referred to as Schofield in view of Lin (U.S. Publication 2019/0357444) and in further view of Dayton et al. (U.S. Publication 2008/0173138), herein referred to as Dayton.  Schofield discloses an electric lopper (fig. 2) comprising: a handle (drill handle 20), a connecting pole (tube 3) and a pruning component (cutting head 60) which are connected in a sequence (see fig. 2), wherein the pruning component (60) comprises a casing (housing 15), a control mechanism (clutch; paragraphs [0030 and 0032]) and, connected in sequence, a motive power mechanism (drive shaft 5), a drive mechanism (gear train 70), and a cutter set (cutting blade and anvil 11/12), wherein the motive power mechanism (5) and the drive mechanism (70) are disposed in the casing (15), the cutter set (11/12) is disposes at that end of the casing (15) which is remote from the motive power mechanism (11/12 are at the opposite end of the housing 15 than the drive shaft 5; fig. 3/5), a switch (trigger; fig. 2) connected to the motive power mechanism (5) is provided on the handle (20), and the control mechanism (clutch) is connected to the drive mechanism (gear train 70); wherein the drive mechanism (70) is a worm gear/ worm drive mechanism (worm gear 6/ spur gears7/8) or a ball screw drive mechanism. 
wherein the cutter set comprises an upper cutter (11) and a lower cutter (12), wherein the upper cutter comprises a toothed tail part (43).
Schofield does not disclose that the upper cutting head is formed from separate parts and coupled together. Attention is further directed to the Lin garden scissors. Lin discloses an upper and lower cutter that are driven by a gear 22 that engages the toothed back end 42 of the active blade 41.   Instead of the toothed end being integral with the active blade, Lin discloses that the two are separate pieces. This allows the toothed portion and the blade portion to be manufactured separately and then combined.  It similarly would have been obvious to one having ordinary skill in the art to have separated the geared portion of the upper cutter of Schofield into two combinable pieces such as shown by Lin to allow for easier manufacturing of the parts.  Moreover, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
The modified device of Schofield still does not disclose wherein the pruning component is rotataby coupled to the connecting pole about a first rotational axis oriented perpendicular to an axis of the connecting pole, wherein the upper cutter and the lower cutter are rotatory coupled together about a second rotational axis, and wherein the first rotational axis is perpendicular to the second rotational axis.  Attention is further directed to the Dayton power tool.  Dayton discloses an elongated pole system wherein a power tool is connected at the far end of the pole such that the power tool can be rotated about an axis as demonstrated by arrow and axis 314.  Dayton discloses that may different power tools can be connected at the far end of the pole, and that among them is a pruning blade (fig. 15a-B) where the pruning shear can be rotated with a worm gear against the fixed blade 1512 to prune foliage.  Dayton discloses that the additional rotational axis 314 in combination with the pivotal action of the shearing blades, allows for easier positioning of the shears at various shaft angles (paragraph [0081]).  It would have been obvious to one having ordinary skill in the art to have incorporated a rotational connection between the pole and the upper and lower cutter of Schofield as taught by Dayton to provide for increased maneuverability of the cutters when trying to cut hard to reach foliage. 
In regards to claim 2, the modified device of Schofield discloses wherein a worm (6) in the worm gear/worm drive mechanism is connected to the motive power mechanism (drive shaft 5), and a small gear (8) is provided on a worm gear (7) in the worm drive mechanism (see Fig. 4), the small gear (8) transmitting motive power concentrically with the worm gear (7 via teeth 46 and 43); and wherein the small gear (8) is meshed with an upper cutter (11) in the cutter set (fig. 4), and a lower cutter (12) in the cutter set is connected to the upper cutter and fixed to the casing (at 33).
In regards to claim 3, the modified device of Schofield discloses wherein the toothed tail part (41) is meshed with the small gear (8 via teeth 46 and 43).
In regards to claim 5, the modified device of Schofield discloses wherein the toothed tail part (43), the upper cutting head (41) and the lower cutter (12) are connected together by means of a threaded connecting member (shoulder screw 13).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (U.S. Publication 2011/0258859), herein referred to as Schofield in view of Lin (U.S. Publication 2019/0357444), Dayton et al. (U.S. Publication 2008/0173138) and in further view of Lambert (U.S. Patent 8,592,711).  
In regards to claim 4, Schofield discloses the claimed invention except wherein the toothed tail part is of lower hardness than the upper cutting head.  Attention is further directed to the Lambert reference.  Lambert discloses that it is known to apply a carbide coating to a cutting edge to form a high endurance cutting edge that is self-sharpening, thereby extending its cutting ability through a wear resistant surface.  Lambert discloses that this process can be applied to knives, scissors, shears, and the like.  It similarly would have been obvious to have applied a harder, wear resistant coating to the Schofield blade edge to improve the longevity and durability of the cutting blade such as taught by Lambert. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (CN205755767), herein referred to as Yan in view of Lin ( U.S. Publication 2019/0357444), Dayton et al. (U.S. Publication 2008/0173138), herein referred to as Dayton.and in further view of Lambert (U.S. Patent 8,592,711).  
In regards to claim 4, the modified device of Yan discloses the claimed invention except wherein the toothed tail part is of lower hardness than the upper cutting head.  Attention is further directed to the Lambert reference.  Lambert discloses that it is known to apply a carbide coating to a cutting edge to form a high endurance cutting edge that is self-sharpening, thereby extending its cutting ability through a wear resistant surface.  Lambert discloses that this process can be applied to knives, scissors, shears, and the like.  It similarly would have been obvious to have applied a harder, wear resistant coating to the Yan blade edge to improve the longevity and durability of the cutting blade such as taught by Lambert. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (U.S. Publication 2011/0258859), herein referred to as Schofield in view of Lin (U.S. Publication 2019/0357444) Dayton et al. (U.S. Publication 2008/0173138), herein referred to as Dayton. and in further view of Zhou et al. (U.S. Patent 9,888,632), herein referred to as Zhou. 
In regards to claim 7, as best understood, Schofield discloses the claimed invention except wherein the control mechanism comprises a fixed pin disposed on the worm gear and, mounted on the casing, a direction change switch and a stop switch; wherein the fixed pin touches the direction change switch as the worm gear rotates, the worm gear rotates in the opposite direction, the worm gear touches the stop switch while rotating in the opposite direction, and the worm gear stops rotating.  Attention is further directed to the Zhou powered cutting tool. Zhou discloses a powered shearing tool with a moving cutting blade that is driven by a geared drive member 26.  Zhou discloses that :
“More specifically, the method comprises a user depressing the main power switch 54 to initiate a cutting cycle. If the first cutting member 20 is in its fully opened position, i.e. the first cam 26b on the geared drive member 26 is detected to be engaged with the first travel or limit switch 50, then the controller 40 causes the motor 16 to rotate in said first direction which causes the first cutting member 20 to move to its closed position, i.e. where the second cam 26c on the geared drive member 26 engages the second travel or limit switch 52 and the controller 40 responds by stopping the motor. The controller 40 waits a predetermined time of say 2 seconds before causing the motor to run in said second, reverse direction to cause the first cutting member to return to its opened position where, once again, the first cam 26b engages the first travel switch 50 and the controller 40 then stops the motor. By this means, depressing the main power switch 54 initiates an automatic cutting cycle. At this point, releasing the main switch 54 disconnects the battery power and stops the tool 10. A further depression of the main power switch 54 will initiate another cutting cycle. In some embodiments, continued holding down of the main power switch 54 may initiate repeated cutting cycles with a predetermined delay period between each successive cutting cycle.”
Zhou discloses that this system of control provides a safe, user-friendly and efficient control means of the cutting blades.  As both Zhou and Schofield disclose the use of rotating gears to control the operation of the moving cutting blades, it would have been obvious to one having ordinary skill in the art to have incorporated a cam (pin) system on the Schofield gear to engage a first and second travel switch (e.g. change direction switch/ stop switch) to control the opening, closing and stopping of the movement of the Schofield moving blade to also move in a safe, user friendly manner. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over over Schofield et al. (U.S. Publication 2011/0258859), herein referred to as Schofield in view of Lin (U.S. Publication 2019/0357444) Dayton et al. (U.S. Publication 2008/0173138), herein referred to as Dayton. and in further view of Winkel et al. (U.S. Patent 9,339,938), herein referred to as Winkel.
In regards to claim 15, Schofield discloses wherein the motive power mechanism comprises a DC motor (battery powered) but does not disclose a planetary gear speed reducer, with an input end of the planetary gear speed reducer being connected to an output end of the DC motor, and an output end of the planetary gear speed reducer being connected to the drive mechanism.  Attention is further directed to the Winkel powered cutting tool.  Winkel also discloses a “drill-type” handle that drives a shearing cutting tool, with shearing blades. Winkle discloses that it is known to utilize a DC motor, battery 36, with a multi-speed planetary transmission to allow for a low and high speed mode of the tool.   It would have been obvious to one having ordinary skill in the art at the time of the invention to have provided a planetary transmission in the Schofield drill handle as taught by Winkle to provide for alternative speed modes of the cutting shears depending upon the needed speed of the user and general cutting requirements for the particular application. 
In regards to claim 16, the modified device of Schofield discloses wherein a power supply means supplying power to the DC motor is provided in the handle (20 Schofield as modified by Winkle).


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 27 and 28 are allowed.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724